EXHIBIT 10.30

***** PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. THE
OMISSIONS HAVE BEEN INDICATED BY ASTERISKS (“*****”), AND THE OMITTED TEXT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

US BioEnergy Corporation has entered into a master ethanol sales and marketing
agreement, dated March 31, 2006, with Provista Renewable Fuels Marketing, LLC
(f/k/a/ United Bio Energy Fuels, LLC), as amended by Amendment No. 1, effective
as of March 31, 2006 (the “Master Agreement”) attached as Exhibit 10.62 to the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2007. Pursuant to the Master Agreement, certain of US BioEnergy Corporation’s
subsidiaries have entered into separate ethanol sales and marketing agreements
that are substantially identical in all material respects to the Master
Agreement as follows:

 

1.    Ethanol Sales and Marketing Agreement, dated July 19, 2006, between United
Bio Energy Fuels, LLC and US Bio Albert City, LLC, as amended by Amendment No.
1, effective as of July 19, 2006. 2.    Ethanol Sales and Marketing Agreement,
dated July 19, 2006, between United Bio Energy Fuels, LLC and US Bio Woodbury,
LLC, as amended by Amendment No. 1, effective as of July 19, 2006. 3.    Ethanol
Sales and Marketing Agreement, dated August 3, 2006, between United Bio Energy
Fuels, LLC and US Bio Platte Valley LLC, as amended by Amendment No. 1,
effective as of August 3, 2006. 4.    Ethanol Sales and Marketing Agreement,
dated August 3, 2006, between United Bio Energy Fuels, LLC and US Bio Ord, LLC,
as amended by Amendment No. 1, effective as of August 3, 2006.

In accordance with Instruction 2 to Item 601 of Regulation S-K, only the Master
Agreement is filed herewith.



--------------------------------------------------------------------------------

AGREEMENT REGARDING ETHANOL SALES AND

MARKETING

THIS AGREEMENT REGARDING ETHANOL SALES AND MARKETING (this “Agreement”) is made
effective as of March 31, 2006 (the “Effective Date”) by and between United Bio
Energy Fuels, LLC, with offices at 5500 Cenex Drive, Inver Grove Heights, MN
55077 (“UBE”), and US BioEnergy Corporation, with offices at 111 Main Avenue,
Suite 200, Brookings, SD 57006 (“Customer”). Any reference herein to a “Party”
shall refer to UBE or Customer individually, and any reference herein to
“Parties” shall refer to both UBE and Customer.

RECITALS

WHEREAS, Customer owns or plans to construct ethanol production facilities, each
of which is referred to herein as the “Facility,” as defined below; and

WHEREAS, Customer desires to sell, and UBE desires to market on Customer’s
behalf, the entire output of ethanol (which is a clear odorless liquid produced
for use as a motor fuel made from fermented grain being approximately 200 proof
alcohol produced by Customer at the Facility, which also includes any blends
(e.g. E85) made from the ethanol, and is referred to hereinafter as the
“Ethanol”) produced at the Facility; and

WHEREAS, Customer and UBE each desire to agree in advance of such sale and
purchase of the Ethanol to the price formula, payment, delivery and other terms
thereof in consideration of the mutually agreed performance of the other
pursuant to the terms of this Agreement;

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, and all of the
representations, warranties, undertakings, covenants, promises and agreements
set forth herein, which Customer and UBE each acknowledge are adequate and
sufficient, Customer and UBE do hereby agree as follows:

 

I. DEFINITIONS AND INTERPRETATION.

A. Applicability. The definitions in this Section I. apply to this Agreement.
Any word, phrase or expression that is not defined in this Agreement and that
has a generally accepted meaning in the custom and usage in the ethanol industry
in the United States shall have that meaning in this Agreement.

B. “ASTM” is defined as the American Society for Testing and Materials. “ASTM
D-4806” is the standard specification for denatured fuel ethanol to be blended
with gasolines for use as an automotive spark-ignition engine fuel.

C. “Buyer” is defined as the entity to whom UBE sells Ethanol.



--------------------------------------------------------------------------------

D. “Execution Costs” are defined as: (i) the actual costs charged by a third
party, or otherwise incurred, for freight and/or transportation of the Ethanol
from the Facility to Buyer including, but not limited to, charges and fees for
rail car leases, any and all interim storage and/or terminalling incurred prior
to such delivery to Buyer, (ii) insurance, and (iii) all other costs and charges
charged by a third party in connection with such transportation and delivery to
Buyer, without mark-up by UBE, and without charge for UBE’s administrative
costs.

E. “Facility” means all of the ethanol production facilities of Customer prior
to and following the Effective Date, including any such ethanol production
facilities in which Customer has a 50% or greater ownership interest.

F. “Fiscal Year” shall mean the period of September 1 through August 31.

F. “Gallon” means one U.S. gallon of Ethanol at 60 degrees Fahrenheit, in
accordance with customary industry weights and measures.

G. “Initial Term” is defined as a term of commencing on the Effective Date and
expiring on November 30, 2007.

H. “Renewal Terms” are defined as the term from December 1, 2007 through
August 31, 2008, and thereafter as consecutive terms of one (1) year commencing
on September 1 of each year unless this agreement is terminated as provided in
Section II.A.

 

II. TERM OF AGREEMENT; TERMINATION.

A. Term. This Agreement shall be effective and binding as of the Effective Date
and continue through the Initial Term. After the expiration of the Initial Term,
this Agreement shall automatically renew for the Renewal Terms, unless
terminated by UBE or Customer effective as of the end of the Initial Term, or
the then existing one (1) year Renewal Term, upon at least ninety (90) days’
prior written notice. Notwithstanding anything to the contrary in this Section
II.A, this Agreement may be terminated as provided in Sections II.B. and/or
II.C. below.

B. Early Termination by Customer as a Result of UBE’s Breach. In the event that
UBE fails or refuses to comply with any material provision of this Agreement,
then Customer shall have the right to elect to terminate this Agreement by
giving UBE at least thirty (30) calendar days’ written notice prior to the
effective date of termination, setting forth the reason(s) for termination. UBE
shall have the right to cure the breach within such thirty (30) day period. If
said breach is cured within such time period, the notice of termination to UBE
shall be void. However, if the breach is not cured within such time period, the
termination shall be effected. The exercise by Customer of any rights reserved
under this Section shall be without prejudice to any claim for damages or for
any other right under this Agreement or applicable law.

 

2



--------------------------------------------------------------------------------

C. Early Termination by UBE as a Result of Customer’s Breach. In the event that
Customer fails or refuses to comply with any material provision of this
Agreement, then UBE shall have the right to elect to terminate this Agreement by
giving Customer at least thirty (30) calendar days’ written notice prior to the
effective date of termination, setting forth the reason(s) for termination.
Customer shall have the right to cure the breach within such thirty (30) day
period. If said breach is cured within such time period, the notice of
termination to Customer shall be void. However, if the breach is not cured
within such time period, the termination shall be effected. The exercise by UBE
of any rights reserved under this Section shall be without prejudice to any
claim for damages or any other right under this Agreement or applicable law.

D. Survival. All obligations, promises and agreements of both Customer and UBE
that expressly, or by their nature, survive the expiration or termination of
this Agreement including, but not limited to, each of the Party’s monetary
obligations and indemnification obligations herein, shall continue in full force
and effect subsequent to, and notwithstanding, expiration or termination of this
Agreement until they are satisfied, or by their nature expire.

 

III. SALE AND MARKETING OF THE ETHANOL.

A. Purchase and Sale. Customer agrees to sell to UBE, and UBE agrees to purchase
from Customer, at prices determined in accordance with this Agreement, all of
the Ethanol produced at the Facility, subject to all terms and conditions set
forth in this Agreement. UBE agrees to purchase all the Ethanol delivered in
accordance with this Agreement notwithstanding that the Facility may be
operating at less than full capacity. From time to time, Customer shall deliver
to UBE an estimate, which is not a representation or warranty, of the
approximate number of gallons of Ethanol it will make available for delivery to
UBE on an annual basis, provided that each party hereto agrees that Customer has
no obligation to produce such amount of Ethanol and shall incur no liability by
reason of its failure to make such amount of Ethanol available for delivery
except for any and all contractual commitments UBE has entered into on behalf of
Customer or as otherwise specifically provided for herein.

B. Delivery. For purposes of this Section III., “Delivery” of Ethanol is defined
as the actual transfer of Ethanol to the possession of Buyer at the Delivery
Point. For purposes of this Section III., “Delivery Point” for Ethanol is
defined as the outlet flange transferring Ethanol into Buyer’s rail cars, trucks
or storage tanks. UBE and/or UBE’s agents shall be given access to the Facility
as reasonably necessary for UBE and/or UBE’s agents to arrange for Delivery of
the Ethanol to Buyer. With Customer’s consent, which consent shall not be
unreasonably withheld or delayed, UBE shall schedule the loading and shipping of
all outbound Ethanol purchased hereunder, but all labor and equipment necessary
to load trucks and rail cars shall be supplied by Customer without charge to
UBE.

C. Handling and Title. Customer agrees to handle the Ethanol in a good and
workmanlike manner in accordance with UBE’s reasonable written requirements
conforming to normal industry practice. Customer shall maintain the truck and
rail loading facilities at the Facility in safe operating condition in
accordance with normal

 

3



--------------------------------------------------------------------------------

industry standards and will visually inspect all trucks and rail cars to assure
cleanliness so as to avoid contamination from contaminants apparent to the naked
eye. Customer shall be responsible for any loss, claim, damage and/or expense
arising from, or out of: (i) Customer’s negligence in handling the Ethanol,
and/or (ii) Customer’s failure to handle the Ethanol in accordance with UBE’s
reasonable written requirements and normal industry practice including, but not
limited to, loss, claim, damage and/or expense arising or out of trucks and/or
rail cars that are overfilled at the Facility. UBE agrees that it will be
responsible for any damage or injury to persons or property at the Facility as a
result of UBE’s own negligence or willful misconduct and that UBE will follow
all safety rules and procedures reasonably promulgated by Customer and provided
to UBE in writing. Subject to the terms and conditions of this Agreement, title,
risk of loss, and full shipping responsibility, shall pass to UBE, and
simultaneously from UBE to Buyer, upon Delivery at the Delivery Point.

D. Storage at the Facility. Customer shall provide, at its sole cost, storage
space at the Facility for the storage of at least ten (10) days production of
Ethanol. Customer shall be responsible at all times for the quality and
condition of the Ethanol in storage at the Facility.

E. Production Estimates. As of the Effective Date and commencing on or before
the fifteenth (15th) day of the month following the Effective Date and
continuing on the fifteenth (15th) day of each month during the term of this
Agreement, Customer shall provide to UBE a 12-month rolling forecast of the
volume of the Ethanol to be produced and delivered by Customer for such 12-month
rolling period. Customer shall immediately notify UBE of any changes to the
Ethanol production estimate for such 12-month rolling period as soon as Customer
has knowledge of the same. At least five (5) days prior to the beginning of the
week during which it is to be removed by UBE, Customer shall also provide a
weekly estimate (the “Weekly Estimate”) to UBE of the volume of the Ethanol
(each such amount, a “Ethanol Parcel”) to be produced and delivered by Customer
together with a notice of the amount of the Ethanol in inventory as of the date
of the notice.

F. Transportation. Regardless of the amounts set forth in each Weekly Estimate,
at least five (5) days prior to the beginning of the week during which Ethanol
produced by Customer will be removed, UBE shall schedule for removal by truck or
rail car the actual quantity of the Ethanol produced by Customer in the relevant
week less the sum of such amount of the Ethanol that UBE and Customer agree
shall be stored at the Facility. In the event that Customer fails to provide the
labor, equipment and facilities necessary to meet UBE’s loading schedule,
Customer shall be responsible for actual demurrage and wait time incurred by UBE
resulting from Customer’s failure to do so. UBE shall order and supply trucks or
rail cars as scheduled for truck or rail shipments. All Execution Costs shall be
billed directly to UBE and deducted by UBE from the proceeds of UBE’s sales of
the Ethanol to Buyers. UBE shall diligently pursue, secure and maintain all
necessary agreements to transport the Ethanol and shall use commercially
reasonable efforts to obtain the lowest charges in respect of Execution Costs in
an effort to help Customer maximize its net price for the Ethanol delivered
hereunder after deduction of Execution Costs in accordance with Section III.I.
of this Agreement. On a daily basis, Customer shall inform UBE of the inventory
and production status for each Facility by 8:30 a.m.

 

4



--------------------------------------------------------------------------------

CST. Customer agrees that it shall utilize all commercially reasonable efforts
to purchase and install equipment for the electronic transfer of loading and
inventory data to UBE on a continuous basis.

G. Rail Car Leases. UBE shall supply Customer with assumptions and information
required for Customer to determine the size of a rail car fleet for efficient
disposition of Customer’s Ethanol production. From time to time during the term
of this Agreement, and in order to help reduce Execution Costs and help Customer
maximize its net price and disposition options for the Ethanol delivered
hereunder, UBE may enter into rail car leases for the transportation of the
Ethanol. In such instances, UBE shall promptly communicate to Customer the terms
and conditions of such rail car leases (“Rail Car Lease Offer”). Upon receipt of
such information, Customer, in its reasonable discretion, shall either direct
UBE to reject or accept such Rail Car Lease Offer. Any Rail Car Lease Offer not
rejected by Customer within ten (10) days of Customer’s receipt of the same
shall be deemed accepted by Customer (“Accepted Rail Car Lease”). Thereafter,
Customer shall be obligated to reimburse UBE for all amounts due and owing under
such Accepted Rail Car Leases. UBE shall provide Customer with notice of the
schedule for all truck and railcar shipments no less than forty-eight (48) hours
prior to their scheduled arrival at the Facility, as well as an estimate of the
associated Execution Costs.

H. Certain Contracts. From time to time during the term of this Agreement and in
order to maximize the sales price of the Ethanol, UBE may enter sales contracts
or agreements in its reasonable discretion with Buyers of the Ethanol which
contracts are dependent on the availability of the Ethanol from Customer. In
such instances, UBE shall promptly communicate to Customer the terms and
conditions of such contracts specifically detailing price, volume and the length
of such commitments (“Contract Offer”). Notices of any such Contract Offers
shall be given to a specific individual employee of Customer, designated by
Customer from time to time during the term of this Agreement (the “Customer
Contact”). Upon receipt of such information, the Customer Contact shall either
direct UBE to reject or accept such Contract Offer. Any Contract Offer not
rejected by the Customer Contact within two (2) business days of his or her
receipt of the same shall be deemed accepted by Customer (“Accepted Contract”).
Thereafter, Customer shall be obligated to UBE to provide the Ethanol as
necessary to fulfill such Accepted Contract(s) and Customer shall be responsible
for any loss, claim, damage and/or expense arising from, or out of, Customer’s
failure to do so. Consistent with the preceding sentence, if Customer instructs
UBE to enter into any forward contract(s) on Customer’s behalf, any market loss
incurred shall be solely at Customer’s expense. Notwithstanding the above,
Customer acknowledges that certain market conditions may require that Customer’s
decision whether to reject or accept a Contract Offer be made in less than two
(2) business days. In such cases, and notwithstanding the above regarding
response to a Contract Offer, UBE’s notice to Customer may be sent via facsimile
or e-mail to the Customer Contact and shall: (i) specifically state a deadline
for the Customer Contact’s decision (the “Deadline”), (ii) specifically state
the manner in which the Customer Contact is to respond to UBE (via facsimile,
telephone and/or e-mail), and (iii) identify the terms and conditions of such
contract specifically detailing price, volume and the length of such commitments
(“Accelerated Contract Offer”). Any Accelerated Contract Offer not rejected by
the Customer Contact prior to the Deadline shall be deemed accepted by Customer
(“Accepted Accelerated Contract”). Thereafter,

 

5



--------------------------------------------------------------------------------

Customer shall be obligated to UBE to provide the Ethanol as necessary to
fulfill such Accepted Accelerated Contract(s) and Customer shall be responsible
for any loss, claim, damage and/or expense arising from, or out of, Customer’s
failure to do so. UBE will cooperate with Customer’s risk management personnel
and management to establish criteria for Ethanol contracts and spot market
sales, both prior to operation of a Facility and during the term of this
Agreement.

I. Price and Payment. For all the Ethanol sold by Customer to UBE hereunder, UBE
shall pay to Customer the “F.O.B. Facility Price” (as such term is defined
below). For the purposes of this Agreement, the term “F.O.B. Facility Price”
shall mean the actual sale price UBE invoices its Buyers (the “UBE Buyer Actual
Price”) minus a marketing fee, which shall be a percentage of the UBE Buyer
Actual Price (the “Marketing Fee”) minus Execution Costs [F.O.B. Facility Price
= the UBE Buyer Actual Price – the Marketing Fee – Execution Costs]. For
purposes of pricing under this Agreement, if any UBE contracts have a marketing
fee expressed as a flat fee, it shall be converted to a marketing fee expressed
as a percentage by using the base price of Ethanol at $***** per gallon.

(i) Marketing Fee for Initial Term. The Marketing Fee for the Initial Term shall
be ***** with the exception of the ethanol plants Customer is intending to
acquire located in Central City, Nebraska and Ord, Nebraska (hereinafter
referred to as the “Platte Valley Facilities”). UBE and Customer agree that in
the event Customer acquires the Platte Valley Facilities, Customer shall utilize
its best efforts to obtain a ***** Marketing Fee by no later than November 30,
2006. The Marketing Fee for Renewal Terms shall thereafter be determined in
accordance with either Section I(ii) or Section I(iii).

(ii) Marketing Fee for Renewal Terms – Acquisition of Platte Valley Facilities.
In the event the Platte Valley Facilities are acquired by Customer, the
Marketing Fee for any Renewal Terms shall be determined based upon whether the
Platte Valley Facilities (a) agree to a ***** Marketing Fee prior to
November 30, 2006; and (b) operate under that Marketing Fee for at least 12 full
months.

(A) Marketing Fee Determined by *****. If the Platte Valley Facilities (1) agree
to a ***** Marketing Fee; and (2) operate under such Marketing Fee for a period
of at least 12 full months, then the Marketing Fee for all subsequent Renewal
Terms shall be determined as follows: ***** shall then become the Marketing Fee
for the subsequent Renewal Term under this Agreement.

(B) Marketing Fee Set by *****. If the Platte Valley Facilities either (1) do
not agree to a ***** Marketing Fee; or (2) do agree to a ***** Marketing Fee,
but operate under such fee for a period less than 12 full months, the Marketing
Fee for the first Renewal Term shall be determined as follows: ***** Thereafter,
the Marketing Fee for any additional Renewal Terms shall be determined in
accordance with the ***** method described in Section I(ii)(A).

(iii) Marketing Fee for Renewal Terms – No Platte Valley Acquisition. In the
event, Customer does not acquire the Platte Valley Facilities, the Marketing Fee
for Renewal Terms shall be determined in accordance with I(ii)(B) for the first
Renewal Term, and thereafter in accordance with Section I(ii)(A).

 

6



--------------------------------------------------------------------------------

(iv) UBE agrees to use commercially reasonable efforts to achieve the highest
UBE Buyer Actual Price available under prevailing market conditions and to
obtain the lowest charges in respect of Execution Costs in an effort to help
Customer maximize its net price for the Ethanol delivered hereunder.

(v) Within the earlier of (A) ten (10) days following receipt of evidence of the
Delivery Point of the volume of the Ethanol shipped in each Ethanol Parcel to
Buyer, which shall be presented to UBE the first business day of each week for
all sales during the preceding week, or (B) three (3) business days of the date
UBE receives payment from Buyer for such Ethanol Parcel, but in the case of
either clause (A) or (B), in no event more than forty (40) days from the date of
shipment by Customer of each Ethanol Parcel to Buyer, UBE shall pay Customer the
price determined pursuant to this Agreement by direct wire transfer or
electronic transfer to the bank account designated by Customer from time to
time. UBE agrees to maintain accurate records including, but not limited to,
sales, Execution Costs, insurance and inspection records and to provide such
records to Customer upon request for the period set forth in Section III.O.

(vi) In addition to all other rights and remedies provided in this Agreement or
by applicable law or equity, if UBE fails to pay all or any portion of any
undisputed amount owing by it when due, such unpaid amount shall bear interest
at a rate equal to one percent (1%) per annum above the Prime Rate (as defined
below) calculated daily from and including the date such amount is due hereunder
to but excluding the date it is actually paid. For purposes of this Agreement,
“Prime Rate” shall be the prime commercial lending rate being from time to time
published in the Money Rate Table of “The Wall Street Journal” as the prime rate
of annual interest for the date of determination (or if the Money Rate Table is
not published by “The Wall Street Journal” on such date because such day is not
a business day, the last preceding day on which such table was published by “The
Wall Street Journal”). If the Money Rate Table is no longer published by “The
Wall Street Journal,” the Prime Rate shall be the prime commercial lending rate
being offered by Citibank, N.A.

J. Quantity. The quantity of Ethanol delivered to UBE from the Facility into
tank trucks and/or tank cars shall be measured, at no cost to UBE, by calibrated
meters or calibration tables which comply with all applicable laws, rules and
regulations or in such other manner as mutually acceptable to UBE and Customer.

K. Quality. Customer understands that UBE intends to sell the Ethanol purchased
from Customer as motor fuel quality ethanol and that said Ethanol is subject to
minimum quality standards for such use including, but not limited to, ASTM
D-4806. Customer represents and warrants that the Ethanol produced at the
Facility and delivered to UBE shall be acceptable under industry standards in
effect from time to time during the term of this Agreement.

L. Compliance. Customer warrants that at the time of loading at the Facility the
Ethanol shall comply with all state and federal laws including those governing
quality, naming and labeling of product. The Ethanol requirements set forth in
this Agreement shall be collectively referred to as the (“Ethanol
Specifications”). Customer further

 

7



--------------------------------------------------------------------------------

warrants that at the time of loading at the Facility the Ethanol shall conform
to the Ethanol Specifications.

M. Rejection of Ethanol. Payment of invoice and acceptance of delivery do not
waive UBE’s rights if the Ethanol does not comply with the Ethanol
Specifications at the time of loading at the Facility. Unless otherwise agreed
between the parties to this Agreement, and in addition to other remedies
permitted by law, UBE may, without obligation to pay, reject, any of the Ethanol
which is demonstrated by UBE to Customer to have failed to conform in any
material respect to the Ethanol Specifications at the time of loading at the
Facility; provided, however, that UBE shall report in writing any non-conforming
Ethanol promptly upon and in any event with twenty (20) days of discovery of
such non-conformity. Such written notice to Customer shall identify the
deficiency that resulted in the rejection. All such rejected, non-conforming
Ethanol shall be returned to the Facility and Customer shall be liable for all
costs and expenses incurred in connection with returning such non-conforming
Ethanol to the Facility in accordance with any and all applicable laws, rules
and regulations.

N. Retention of Samples. Customer will take a minimum of one (1) original
representative sample from such lot of the Ethanol before it leaves the
Facility. Customer will label these samples to indicate the Ethanol’s lot
numbers and whether the Ethanol was shipped by rail car or truck. Customer will
retain the samples and labeling information for no less than three (3) months
from the date such sample was taken and make such samples available to UBE at
UBE’s request.

O. Books and Records. UBE will establish and maintain at all times, true and
accurate books, records and accounts (the “Books”) in accordance with
commercially reasonable accounting principles and consistent with good industry
practices, distinguishable from all other books and records, in respect of all
payments, statements, charges and computations made under this Agreement and
will preserve these books, records and accounts for a period of at least one
(1) year after the expiration of the term of this Agreement. During normal
business hours and upon reasonable prior notification and through to the
expiration of one (1) year following the expiration or termination of this
Agreement, Customer, at its sole cost and expense, has the right to inspect,
examine and audit, or cause its representatives (including without limitation a
third-party auditor) to inspect, examine and audit the Books of UBE to the
extent necessary in order to verify the accuracy of any statement, charge,
computation or demand made under or pursuant to any of the provisions of this
Agreement. If any error is discovered in any statement rendered hereunder and
such error is on the part of UBE and results in an underpayment by UBE, the
amount of such underpayment shall be paid to Customer with interest at a rate of
one percent (1%) over the Prime Rate from the date such underpayment was due
through (but not including) the date such underpayment and interest thereon is
paid and the amount of such underpayment and interest thereon will be paid
within seven (7) days from the date of discovery. For the sake of clarity, if
any error is discovered to have been made on the part of Customer and such error
results in an underpayment by UBE, UBE shall pay only the principal amount
outstanding and interest on this principal shall not be paid by UBE to Customer
if UBE pays within seven (7) days from the date of discovery.

 

8



--------------------------------------------------------------------------------

UBE and its authorized representatives will be permitted during normal business
hours (at UBE’s expense) to inspect and audit the Facility and records from time
to time to determine Customer’s compliance with the terms of this Agreement.

P. UBE’s Damages. In the event (i) Customer fails to provide the Ethanol in
accordance with the terms and conditions of this Agreement and (ii) UBE has
previously committed to deliver such Ethanol to a Buyer pursuant to an Accepted
Contract or a sales contract or agreement that has been otherwise agreed to by
Customer, UBE may purchase the quantities of the Ethanol not made available
hereunder from other sources to the extent necessary to perform UBE’s
obligations under the approved sales contract after providing Customer with not
less than three (3) days’ advance notice of its intention to do so. In such
event, UBE shall be entitled to recover from Customer any reasonable
out-of-pocket costs UBE incurs above the agreed upon F.O.B. Facility Price, as
applicable, for the Ethanol resulting from its purchase.

Q. Obligations on Termination. Notwithstanding any termination of this
Agreement, Customer shall continue to be obligated to deliver all Ethanol to UBE
that is identified to an existing contract with the Buyer, provided such Ethanol
is to be delivered by UBE from the Facility and provided that UBE may not renew,
extend, increase or otherwise modify such contract with any Buyer after notice
of termination of this Agreement pursuant to Article II. Prior to the
termination of the Agreement, UBE shall provide Customer with a list of all such
contracts and the quantities of Ethanol to be delivered pursuant to the same.
Termination of this Agreement will not relieve or release either party from its
obligations to make any payment which may be owing to the other party under the
terms of this Agreement, including payment relating to Ethanol delivered after
termination pursuant to this Section, or from any other liability which either
may have to the other arising out of this Agreement or the breach of this
Agreement.

 

IV. GENERAL PROVISIONS.

A. Events of Default. The occurrence of any of the following shall be an event
of default (each an “Event of Default”) under this Agreement: (1) failure of
either party to make payment to the other when due; (2) default by either party
in the performance of any material covenant, obligation or agreement set forth
in this Agreement; or (3) if either party shall become insolvent, or make a
general assignment for the benefit of creditors or to an agent authorized to
liquidate any substantial amount of its assets or properties with or without
consent, or should a voluntary or involuntary petition into bankruptcy or other
similar proceeding be filed by or against such party, or should an involuntary
petition into bankruptcy or other similar proceeding be filed by or against such
party and the receiver, bankruptcy or other similar proceeding shall not in the
case of any involuntary petition or other involuntary proceeding be discharged
within sixty (60) days following appointment or commencement thereof, as the
case may be.

B. Remedies. Upon the occurrence of an Event of Default, the party not in
default shall have all remedies available under this Agreement and under
applicable law and equity. Without limiting the foregoing, the party not in
default shall have the following remedies whether in addition to, or as one of,
the remedies otherwise available to it: (1) to declare all amounts owed to it
hereunder immediately due and payable and (2) to

 

9



--------------------------------------------------------------------------------

terminate this Agreement; provided, however, the defaulting party shall be
allowed thirty (30) days’ from the date of receipt of notice of default to cure
any Event of Default.

C. Force Majeure. Neither party to this Agreement shall be liable to the other
party hereto for any loss or damage resulting from any delay or failure to make
or accept deliveries caused by or arising out of acts of God or the elements,
storms, wars, acts of terrorism, sabotage, strikes, labor difficulties,
governmental proration or regulation, when raw materials or supplies are
interrupted, unavailable, or in short supply, and/or any other cause beyond such
party’s commercially reasonable control. In the event that a party to this
Agreement gives notice and an explanation of such force majeure event to the
other party hereto within a reasonable time after the occurrence of such force
majeure event, the obligations of the parties shall be suspended from the date
of such force majeure event for the length of time during which a party is
unable to perform as a result of such force majeure event. Nothing contained in
this Section IV.C. shall ever be construed to relieve either party of its
obligations to promptly pay the other party amounts due and owing hereunder. No
curtailment or suspension of deliveries or acceptance of deliveries pursuant to
this Section IV.C. shall operate to extend the term of this Agreement.

D. Indemnification. Customer agrees that it shall defend, indemnify, and hold
harmless UBE, and UBE’s directors, officers, agents, employees, insurers,
successors and assigns, from and against any and all claims, demands, damages,
losses, liabilities, causes of action, judgments, fines, assessments (including
penalties and/or interest), costs and expenses of any kind or nature, including
all attorneys’ fees and all costs and expenses of litigation and court costs
(including attorneys’ fees and costs and expenses of litigation and court costs
incurred in enforcing this provision), without regard to amount, for damages to,
or loss of, property, or injury to, or death of, any person or persons,
including without limitation persons employed or engaged by Customer, caused by
or arising or resulting from, whether directly or indirectly: (i) the negligence
and/or willful misconduct of Customer, and/or (ii) Customer’s breach of any of
its representations, warranties, undertakings, covenants, promises and
agreements as set forth in this Agreement; and/or (iii) Customer’s failure to
comply with any and all applicable federal, state or local laws, ordinances,
orders, permits, rules and regulations with regard to Customer’s activities
relating to the operation of its business and/or the Facility. UBE shall have
the right, but not the obligation, to participate in the defense of any such
claim with attorneys selected by UBE; provided, however, that once Customer
assumes the defense of UBE pursuant to provisions of this Section IV.D., UBE’s
participation in the defense of any such claim shall be at its own expense.

UBE agrees that it shall defend, indemnify, and hold harmless Customer, and
Customer’s directors, officers, agents, employees, insurers, successors and
assigns, from and against any and all claims, demands, damages, losses,
liabilities, causes of action, judgments, fines, assessments (including
penalties and/or interest), costs and expenses of any kind or nature, including
all attorneys’ fees and all costs and expenses of litigation and court costs
(including attorneys’ fees and costs and expenses of litigation and court costs
incurred in enforcing this provision), without regard to amount, for damages to,
or loss of, property, or injury to, or death of, any person or persons,
including without limitation persons employed or engaged by Customer, caused by
or arising or resulting from, whether directly or indirectly: (i) the negligence
and/or willful misconduct of UBE;

 

10



--------------------------------------------------------------------------------

and/or (ii) UBE’s breach of any of its representations, warranties,
undertakings, covenants, promises and agreements as set forth in this Agreement;
and/or (iii) UBE’s failure to comply with any and all applicable federal, state
or local laws, ordinances, orders, permits, rules and regulations with regard to
Customer’s activities relating to the operation of its business. Customer shall
have the right, but not the obligation, to participate in the defense of any
such claim with attorneys selected by Customer; provided, however, that once UBE
assumes the defense of Customer pursuant to provisions of this Section IV.D.,
Customer’s participation in the defense of any such claim shall be at its own
expense.

E. Limitation of Liability. NEITHER PARTY HERETO SHALL BE LIABLE TO THE OTHER
PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES UNDER THIS
AGREEMENT INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, HOWEVER ARISING, EVEN IF
IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

F. Insurance. Customer agrees to maintain at all times during the term of this
Agreement: (i) Workers’ Compensation Insurance as prescribed by applicable laws
of the state(s) with jurisdiction over each of Customer’s employees; and
(ii) Commercial General Liability Insurance with a per-occurrence limit of not
less than One Million Dollars ($1,000,000) (or higher limits as may be required
by applicable law) (which coverage can be provided through a combination of
primary and umbrella policies), which policy(ies) shall identify UBE as an
additional insured party with respect to the operation of the Facility. As to
all policies described in this Section IV.F., Customer agrees that: (i) it will
provide UBE with at least thirty (30) days’ written notice prior to the
effective date of cancellation or any material change of any such policy(ies);
and (ii) upon any request from UBE, Customer will immediately instruct its
insurer(s) to provide UBE with certificates of insurance evidencing coverage
that is required by this Section IV.F. Customer agrees that the policy limits
set forth herein are minimum limits and shall not be construed to limit
Customer’s liability.

G. Independent Contractors. Customer and UBE are separate legal entities, and
independent contractors in respect of the other party hereto. Nothing in this
Agreement shall constitute, or ever be construed to constitute, either party
hereto as an agent, legal representative, joint venturer, partner, employee, or
servant of the other party hereto, for any purpose whatsoever.

H. Notices. Any notice required pursuant to this Agreement shall be in writing,
and shall be deemed to be properly served on the date deposited in the U.S. Post
Office if sent by certified or registered mail, or three (3) days after the date
deposited in the U.S. Post Office if sent by regular mail. Such notice shall be
properly addressed to the other Party at its respective address set forth in the
first paragraph of this Agreement, provided that such addresses may be changed
by proper notice delivered in accordance with the provisions of this Section.
For any notice sent by mail, the Party sending the notice shall also send a
facsimile of such notice on the same day that the notice is deposited in the
U.S. Post Office. Any notice made by a party under this Agreement by a method
other than through the U.S. Postal Service shall be in writing and shall be
effective only upon actual receipt of such notice.

 

11



--------------------------------------------------------------------------------

I. Assignment. This Agreement may not be assigned or transferred by either
party, directly or indirectly, in full or in part, without the advance written
consent of the other party hereto, which consent shall not be unreasonably
withheld, and no attempted assignment or transfer of this Agreement by either
party hereto shall be binding on the other party hereto until it has consented
in writing to such assignment. Assignments or transfers that have not been
consented to by the non-assigning party shall be void. Any change of control of
either party, whether by operation of law or otherwise, shall be deemed an
assignment or transfer for purposes of this Section IV.I. The terms and
conditions of this Agreement shall inure to the benefit of, and shall be binding
upon, all respective permitted successors and assigns of the parties hereto.

J. Choice of Law. This Agreement, and all rights, obligations, and duties
arising hereunder, and all disputes which may arise hereunder, shall be
construed in accordance with, and governed by, laws of the state of Minnesota,
without giving effect to the conflict of laws provisions thereof.

K. Modification and Waiver. Any of the terms and conditions of this Agreement
may be waived in writing at any time by the party which is entitled to the
benefit thereof; provided, however, that the failure of any party to exercise
any right, power or option given it hereunder, or to insist on strict compliance
with all of the terms and conditions hereof, shall not constitute a waiver of
any term, condition, or right under this Agreement, unless and until that party
shall have confirmed any such action or inaction to be a waiver in writing. Any
such waiver shall not act as a waiver of any other term, condition, or right
under this Agreement, or the same term, condition, or right on any other
occasion not specifically waived in writing by such party. This Agreement may be
modified, altered, or amended only by a writing signed by the party against whom
the amendment is to be enforced.

L. Enforceability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but in the event that a provision shall be determined by a court of competent
jurisdiction to be invalid and/or unenforceable, such provision shall be
ineffective only to the extent that it is explicitly deemed invalid, void or
unenforceable, and the remaining provisions of this Agreement shall be valid and
enforced to the fullest extent permitted by law. Upon such a determination that
a provision is invalid, illegal, void, or unenforceable, the parties agree to
negotiate in good faith to modify this Agreement so as to effect their original
intent as closely as possible.

M. Entire Agreement. This Agreement contains the entire understanding between
the parties hereto and, as of the Effective Date, it shall supersede all prior
negotiations, representations, agreements and understandings, whether oral or
written, between UBE and Customer with respect to the sale and marketing of the
Ethanol produced by Customer at the Facility.

N. Headings. The headings of Sections in this Agreement are inserted for
convenience only, and shall not be deemed to constitute a part of this
Agreement, or to affect interpretation of provisions hereof.

 

12



--------------------------------------------------------------------------------

O. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall, for all purposes, be deemed to be an original, but all of
which shall constitute one and the same Agreement.

P. Confidentiality. UBE and Customer, recognizing the work in which they will be
engaged under this Agreement is of a proprietary nature, recognize that each may
disclose to the other certain proprietary business plans, strategies, financial
data, specifications, production information, equipment details, process
information, intellectual property and other information relating to this
Agreement. This information is secret and confidential and will be disclosed by
one party to the other party only on the following terms and conditions:

1. “Confidential Information” shall mean all proprietary or confidential
information received or generated during the course of the performance of this
Agreement including, without limitation, the information described above and in
the books and records of either party. Confidential Information shall not
include that which (i) is in the public domain prior to disclosure to another
party, (ii) is lawfully in the other party’s possession, as evidenced by written
records, prior to the disclosure by a party, or (iii) becomes part of the public
domain by publication or otherwise through no unauthorized act or omission on
the part of the other party.

2. Neither party shall disclose any of the Confidential Information to any
unauthorized party, unless required by law or court order and then only after
providing advance notice and an opportunity to intervene to the other party.
Proper and appropriate steps shall be taken and maintained by each party to
protect the Confidential Information of the other party.

3. Confidential Information shall be used by the parties only in connection with
their performance under this Agreement; no other use will be made of it by
either party.

[Remainder of this page intentionally left blank.]

 

13



--------------------------------------------------------------------------------

4. All documents containing Confidential Information of a party shall remain the
property of that party. They shall be returned to that party or destroyed upon
request.

5. No license or right is granted hereby to either party by implication or
otherwise with respect to or under any patent application, patent, claims of
patent or proprietary rights of either party with respect to the Confidential
Information.

THIS AGREEMENT REGARDING ETHANOL SALES AND MARKETING SHALL NOT CONSTITUTE A
BINDING CONTRACT BETWEEN THE PARTIES UNTIL IT HAS BEEN EXECUTED BY AUTHORIZED
REPRESENTATIVES OF BOTH PARTIES.

IN WITNESS WHEREOF, Customer and UBE have caused this Agreement to be executed
to be effective as of the Effective Date.

 

United Bio Energy Fuels, LLC   By:   /s/ John C. Litterio Its:   Interim
Director of Fuels

 

US BioEnergy Corporation   By:   /s/ Brian D. Thome Its:   President

 

14